Citation Nr: 0820287	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-21 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than October 7, 
1996, for assignment of a 30 percent evaluation for service-
connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from November 1978 to 
September 1983.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting an increased evaluation for service-connected 
bronchial asthma to 30 percent, effective March 18, 1998.  In 
the course of appeal, by an April 2006 Decision Review 
Officer decision, an effective date of October 7, 1996, was 
assigned for a 30 percent rating for service-connected 
bronchial asthma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On his Substantive Appeal to the Board on VA Form 9 in June 
2006, the veteran checked a box indicating that he desired a 
hearing before a Veterans Law Judge (VLJ) of the Board, to be 
conducted at the RO.  Although RO administrative documents 
within the claims folder, including a January 2007 Appeal 
Certification Worksheet, indicate the awareness that a 
hearing had been requested, there is no indication in the 
record that one was ever afforded the veteran, that one was 
scheduled, that the veteran was notified of any pending 
hearing, or that the veteran failed to appear for any 
scheduled hearing.  There is also no indication that the 
veteran withdrew his request for a hearing. 

In view of the foregoing, due process of law dictates that 
the Board must remand this matter for the scheduling of a 
hearing.  The Board notes that the form on which the veteran 
checked the box requesting a hearing did not specify whether 
a Travel Board hearing with a VLJ present at the RO, or a 
videoconference hearing with a VLJ sitting at VA Central 
Office, was desired.  Therefore, since a videoconference 
hearing is generally available more expeditiously than a 
Travel Board hearing, the veteran should be offered both 
options. 

Accordingly, the case is REMANDED for the following action:

Ask the veteran whether he would like to 
attend a Travel Board hearing or a 
videoconference hearing before a 
Veterans Law Judge and, once he makes 
clear his preference, schedule a hearing 
at the earliest available opportunity, 
as the docket permits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


